Citation Nr: 0631308	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  00-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a left eye disorder, 
other than choroidal rupture with macular scar, to include 
loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952 and from August 1954 to August 1957.  He served 
in a Light Weapons Infantry Unit during his first period of 
active service and received the Combat Infantryman Badge 
(CIB).  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1998 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied entitlement to service connection for a left eye 
disorder.  

In February 2002, the veteran and his wife testified at a 
videoconference hearing before a Veterans Law Judge; a 
transcript of that hearing is of record.  In a September 2002 
decision, the Board granted service connection for choroidal 
rupture with macular scar of the left eye.  

In September 2002, the Board determined that further 
development was required to properly evaluate the veteran's 
claim of service connection for a left eye disorder, other 
than choroidal rupture with macular scar, to include loss of 
vision.  In August 2003, the Board remanded the case to the 
RO.  The RO readjudicated the veteran's claim and issued a 
supplemental statement of the case (SSOC) in December 2005 
explaining why his claim was denied.  The RO has now returned 
the case to the Board for appellate review.  

The Veterans Law Judge who conducted the February 2002 
hearing is no longer employed at the Board.  In a June 2006 
letter, the Board advised the veteran that it would afford 
him the opportunity to provide testimony before a current 
member of the Board.  He was also advised that he was to 
respond within 30 days if he wanted another hearing and that 
if no response were received within the prescribed time 
period, the Board would assume that he did not want another 
hearing.  The veteran did not respond to the June 2006 
letter.  


FINDING OF FACT

The veteran's current left eye disorder, other than choroidal 
rupture with macular scar, to include loss of vision, was 
first manifested many years after service and is not related 
to service or a service-connected disorder.  


CONCLUSIONS OF LAW

1.  A left eye disorder (other than choroidal rupture with 
macular scar), including loss of vision, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  

2.  A left eye disorder (other than choroidal rupture with 
macular scar) is not proximately due to, or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of that claim, 
the notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Additional letters were issued in January 
2004 and May 2004.  Those letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a left 
eye disorder, other than choroidal rupture with macular scar, 
including loss of vision, given that there has been a Board 
remand, and he has been provided all the criteria necessary 
for establishing service connection, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

An October 1950 pre-induction physical examination report and 
a December 1952 physical examination report for separation 
from active service show that clinical evaluations of the 
left eye were negative for any significant abnormality.  On a 
report of medical history undertaken in December 1952, for 
separation purposes, it was noted that the veteran complained 
of eye trouble.  

A June 1957 physical examination report for separation from 
active service shows a large retinal scar of the left fundar.  
A physician's note indicated a history of no vision in the 
left eye for 6 months (age 16) after an injury with a rock.  
VA medical records with eye evaluations dated in the 1990's 
note the presence of a chorioretinal/macula scar of the left 
eye.  

A September 2001 VA eye examination report shows that the 
veteran described a combat injury involving the left eye in 
1951 during the Korean Conflict.  A choroidal rupture with 
macular scar of the left eye was noted on objective 
examination.  The medical examiner opined that the etiology 
of the choroidal rupture with macular scar of the left eye 
was as least as likely as not the result of the veteran's 
trauma in 1951.  

At his personal hearing in February 2002, the veteran 
testified that he incurred combat wounds to the left eye 
during the Korean Conflict in 1951.  He indicated that he was 
treated at the front lines, but no medical records of 
treatment existed.  The veteran maintained that he had no 
left eye injury prior to active duty, and he did not recall 
telling the examining physician of any preservice left eye 
injury at the time of his separation examination in 1957.  
The veteran indicated that the only left eye injury he 
described to the doctor at separation was one that occurred 
during service.  The veteran argued that his left eye was 
normal on examination for induction purposes, and that all 
left eye problems are of service origin.  

Submitted at the hearing was a medical statement from Dr. 
Bobby D., dated in December 2001, indicating that the veteran 
was seen at his clinic in August 2001 for a cataract 
evaluation.  At that time, the veteran indicated that he had 
had trouble seeing out of his right eye for about 2 years; he 
also noted that he had not had much vision out of his left 
eye since 1951, following an injury he sustained during the 
Korean War.  Dr. D. noted that the veteran was determined to 
have cataracts in both eyes and cataract surgery was 
recommended for the right eye; however, surgery was not 
recommended for the left eye since the vision was poor due to 
a chorioretinal scar that was first reported in his medical 
records in 1957.  Dr. D. stated that, from talking to the 
veteran and reviewing his records, it was his impression that 
the veteran had had poor vision in his left eye from the 
retinal scar that probably occurred some time between October 
12, 1950 and June 11, 1957.  

Also submitted at the hearing was a statement from Drs. J. E. 
M. and Bobby D., dated in February 2002, which provided an 
observation of the veteran's ocular history.  The doctors 
noted that, after reviewing the veteran's ocular history, it 
was determined that cataract surgery would provide no benefit 
to the veteran's left eye.  The doctors also noted that the 
visual loss was already there before the cataract developed.  
The examiner's observed that the visual acuity reported on 
September 9, 1957 of 20/25 in the left eye did not correspond 
with the notes in that same report that recorded no vision in 
the left eye.  

The veteran was afforded a VA compensation examination in 
February 2004, at which time he indicated that his right eye 
has gotten progressively worse over the past several years.  
The veteran reported an injury to the left eye in the 1940's 
with decreased vision in both eyes ever since.  It was noted 
that the veteran did not complain of any visual symptoms, 
including distorted or enlarged image.  The veteran did not 
have any malignant neoplasm.  Left eye uncorrected unable at 
near, light perception at a distance.  Left eye corrected 
unable at near, light perception at distance.  The veteran 
did not complain of any diplopia; therefore, no testing was 
done.  Visual fields were tested using the Goldman perimeter.  
The examiner was unable to obtain a field in the left eye; 
the right eye showed gross constriction with a double arcuate 
scotoma.  The examiner indicated that the veteran did not 
have any eye injury; there was no disease of the external 
ocular adnexa.  Upon clinical testing, the pupils were equal, 
round, and responsive to light.  He has extraocular mobility 
and full range of motion in both eyes.  Cornea was clear in 
both eyes.  He has pseudophakia with trace secondary membrane 
in the right eye.  Anterior chamber was deep and quiet in 
both eyes.  The iris was within normal limits in both eyes.  
The examiner was unable to visualize due to lens opacity in 
the left eye.  He had a few exudates and macular thickening 
in the right eye.  There was no peripheral retinopathy in the 
right eye.  The pertinent diagnoses were cataract, nuclear, 
senile; pseudophakia; diabetes mellitus, adult-onset; and 
macular edema.  

Of record is a medical statement from Dr. Jim S., dated in 
June 2004, indicating that the veteran reported a history of 
blurry vision in the right both distance and near; he noted 
that the veteran reported a 20 year history of diabetes and 
that the left eye was injured during the Korean War.  Dr. S. 
noted that the veteran's visual acuities were 20/60 on the 
right and light perception on the left with a pressure of 14 
bilaterally.  There was evidence of iris neovascularization 
and the anterior segments were quiet but with a posterior 
chamber intraocular lens on the right and dense nuclear 
sclerosis on the left.  Dr. S. further noted that the right 
eye appeared to have mild background diabetic retinopathy; 
but the left eye had dense nuclear sclerosis and the 
posterior pole was not visualized.  Ultrasonography on the 
left showed no evidence of a mass lesion or retinal 
detachment.  There appeared to be a posterior hayloid which 
inserted superior to the optic nerve.  Dr. S. stated that, 
given the lack of an afferent papillary defect and the 
history of trauma with subsequent mature cataract formation, 
he would certainly consider cataract surgery in the left eye.  
He further stated that although preexisting macular scar may 
preclude good central vision; certainly, there should be 
improved side vision.  

The veteran was afforded another VA examination in November 
2005, at which time he reported a rock injury to the left eye 
in 1944; he also reported suffering a shrapnel injury to the 
left eye while on active duty in Korea.  The examiner noted 
that, at the time of the veteran's separation examination, no 
significant loss of visual acuity was noted.  There was no 
documentation of an eye injury in service.  And, there were 
no other documented eye records until 1992.  There was no 
history of glaucoma.  The veteran reported blurring in the 
left eye.  It was noted that near vision, both uncorrected 
and corrected, was not testable in the left eye.  Uncorrected 
vision in the left eye was 10/700, and corrected vision was 
10/700.  Left eye pressure was 22 mmHg.  It was noted that 
both the left and right eye lenses had been removed and 
replaced.  A healed choroidal rupture was noted in the left 
eye.  Goldman's bowl examination revealed severe general 
constriction, central scotoma in the left eye.  The pertinent 
diagnoses were non-arteritic ischemic optic neuropathy, 
OD/OS, with bilateral optic atrophy; choroidal rupture OS 
with macular scar OS; pseudophakia, OD/OS; and diabetes 
without retinopathy OD/OS.  The examiner opined that the 
other left eye disorders found on the examination, other than 
choroidal rupture with macular scar, including loss of vision 
is not caused by or a result of the veteran's active service.  
The examiner also stated that the other left eye disorders 
found on the examination are not related to the service-
connected choroidal rupture with macular scar of the left 
eye.  He further stated that it is less likely as not that 
the left eye disorders found on the examination are 
permanently aggravated by the service-connected choroidal 
rupture with macular scar of the left eye.  



III.  Legal Analysis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  In addition, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional impairment 
of earning capacity resulting from an already service- 
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.304(d) (2006).  The so-called combat exception, 
however, does not obviate the need for evidence of a medical 
nexus between a current disability and military service.  
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

The veteran has reported that he sustained a left eye injury 
during combat.  The Board accepts the veteran's report.  
38 U.S.C.A. § 1154(b).  However, based upon the nature of the 
pathologies, he is not competent to enter a diagnosis or 
diagnoses resulting from that inservice trauma.  Section 1154 
does not address whether a particular disease or injury was 
incurred in or aggravated by service; that is, what happened 
then, not the question of either current disability or nexus.   
See Caluza v. Brown, 7 Vet. App. 498 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

The veteran essentially contends that he is entitled to 
service connection for a left eye disorder which had its 
onset in service.  At the time of his separation examination 
from his second period of active service, in June 1957, 
clinical evaluation revealed findings of a large retinal scar 
of the left fundar.  In this regard, the Board notes that 
service connection has been granted for choroidal rupture 
with macular scar of the left eye.  

Other than choroidal rupture with macular scar of the left 
eye, post service records do not reflect clinical findings of 
a left eye disorder, including decreased vision in the left 
eye until July 1994, more than 27 years after separation from 
service.  Moreover, the evidence of record does not establish 
a nexus between the current left eye disorders, other than 
choroidal rupture with macular scar of the left eye, and the 
veteran's service.  Significantly, following a VA examination 
in September 2001, the VA examiner stated that the choroidal 
rupture with macular scar of the left eye was not the primary 
cause of the veteran's visual loss in the left eye.  Finally, 
on the occasion of the more recent VA examination in November 
2005, the VA examiner opined that the other left eye 
disorders found on the examination, other than choroidal 
rupture with macular scar, including loss of vision is not 
caused by or a result of the veteran's active service.  
Accordingly, the Board finds that there is no competent 
evidence in the record to show that the veteran's current 
left eye disabilities, including decreased vision in the left 
eye, are related to service.  See 38 C.F.R. § 3.303.  

Furthermore, there is no competent evidence showing that the 
veteran has a left eye disorder, including loss of vision in 
the left eye, which is due to a service-connected disease or 
injury.  The only competent opinion on this issue is found in 
the November 2005 VA examination report, in which the 
examiner concluded that the left eye disorders found on the 
examination are not related to the service-connected 
choroidal rupture with macular scar of the left eye.  He 
further stated that it is less likely as not that the left 
eye disorders found on the examination are permanently 
aggravated by the service-connected choroidal rupture with 
macular scar of the left eye.  Accordingly, the preponderance 
of the evidence indicates that the veteran's left eye 
disorders, including decreased vision left eye is not due to, 
nor was it aggravated by, the service-connected other than 
choroidal rupture with macular scar of the left eye, or any 
other service-connected disease or injury.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has considered the veteran's contentions.  The 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that his current left eye disabilities, other than choroidal 
rupture with macular scar, including decreased vision in the 
left eye, are related to service or his service-connected 
left eye disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that the current left eye 
disabilities, other than choroidal rupture with macular scar, 
are not related to service or a service-connected disease or 
injury.  The Board notes that the overwhelming medical 
evidence of record indicates that the veteran does not 
currently have a left eye disorder, other than choroidal 
rupture with macular scar, including loss of vision in the 
left eye, which is related to service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left eye disorder, other than 
choroidal rupture with macular scar, to include loss of 
vision is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


